Citation Nr: 0639489	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  05-02 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a bilateral foot 
disorder.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1964 to September 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of September 2003 and later 
by the Department of Veterans Affairs (VA) Milwaukee, 
Wisconsin, Regional Office (RO).   

The claim for service connection for PTSD is addressed in the 
REMAND portion of the decision below and  REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic skin disorder was not present during service, 
did not develop as a result of an incident during service, to 
include exposure to herbicide agents, and was not caused or 
aggravated by a service-connected disability.  

2.  Chronic headaches were not present during service and did 
not develop as a result of any incident during service.

3.  A chronic bilateral foot disorder was not present during 
service, and did not develop as a result of any incident 
during service.  




CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service or as a result of exposure to herbicides  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Migraine headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

3.  A bilateral foot disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in December 2002, May 2003, July 2003, May 2004, and 
June 2004 provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  The veteran's initial duty-to-assist letter was 
provided before the adjudication of his claims.  In addition, 
the letters specifically informed the veteran that he should 
submit any additional evidence that he had in his possession.  
The Board also notes that in March 2006 additional notice was 
provided regarding potential ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded VA examinations.  His service medical 
records and post service treatment records have been 
obtained.  He has had a hearing.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

I.  Entitlement To Service Connection For A Skin Disorder.

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131.  

With respect to the claim that the veteran's disabilities are 
due to exposure to Agent Orange in service, the Board notes 
that the veteran's service personnel records show that he had 
service in Vietnam, so exposure to Agent Orange and other 
herbicide agents may be presumed.  See 38 C.F.R. § 3.307, 
3.309.  Under 38 C.F.R. § 3.309(e), certain diseases may be 
presumed to have resulted from exposure to certain herbicide 
agents such as Agent Orange.  The list includes, among 
others, chloracne or other acneform diseases consistent with 
chloracne, porphyria cutanea tarda.  See 38 C.F.R. § 
3.309(e).  Chloracne, and porphyria cutanea tarda, and 
subacute peripheral neuropathy must be manifest within one 
year after the last exposure to an herbicide agent.  
38 C.F.R. § 3.307(a)(6).

Significantly, however, the disorders claimed by the veteran 
are not among those disorders which may be presumed to have 
resulted from such exposure.  There is no indication that he 
has ever been diagnosed with chloracne or porphyria cutanea 
tarda.  Thus, the presumptions do not apply.

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's service medical records are negative for 
references to any chronic skin problems.  The report of a 
medical history given by the veteran in September 1966 for 
the purpose of separation from service does not contain any 
mention of skin problems.  The report of a medical 
examination conducted in September 1966 for the purpose of 
his separation from service shows that clinical evaluation of 
his skin was normal.  

There are no post service records pertaining to the presence 
of a skin disorder until many years after service.  A VA 
treatment record dated in June 1991 reflects that the veteran 
reported having sores on the back of his neck.  However, 
there is no medical opinion in that record or any later 
record which relates a current skin problem to service.  

The report of a skin examination conducted by the VA in 
August 2003 shows that the veteran was diagnosed with 
multiple different skin disorders, including post-
inflammatory hyperpigmentation, probable epidermoid cyst, 
perifollicular epidermoid cyst, perifollicular pustules, 
scars, skin tags, cyst like lesions, and tinea pedis.  
However, there is no competent opinion linking any of these 
disorders to service.  Also, none of these are disorders 
which may be presumed to have been due to exposure to Agent 
Orange.  

The Board has considered testimony given by the veteran 
during the hearing held in September 2006, but notes that the 
veteran's own opinion that his current complaints are related 
to service is not enough to support his claim.  Lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

Based on the foregoing evidence, the Board finds that the 
veteran's skin problems were not present until many years 
after separation from service, are not among the disorders 
which may be presumed to have been due to exposure to 
herbicides, and he has not presented any competent evidence 
linking them to his period of service.  Accordingly, the 
Board concludes that a skin disorder was not incurred in or 
aggravated by service, and may not be presumed to having been 
incurred in service or presumed to have resulted from 
herbicide exposure.

II.  Entitlement To Service Connection For Migraine 
Headaches.

The veteran testified that he has headaches which began as 
soon as he returned from Vietnam.  Significantly, however, 
the veteran's service medical records do not reflect the 
presence of a chronic headache disorder.  The service medical 
treatment records do not contain a single reference to a 
complaint of having a headache.  Moreover, the report of a 
medical history given by the veteran in September 1966 shows 
that he denied having a frequent or severe headaches.  The 
report of a medical examination conducted at that time is 
likewise negative for references to headaches.  

The earliest medical records reflecting complaints of 
headaches are from many years after separation from service.  
The records do not contain any basis for concluding that the 
headaches are related to service.  On the contrary, records 
such as a private record dated in May 2002, reflect that the 
veteran's headaches were related to a work accident in 1998.

Based on the foregoing evidence, the Board finds that 
headaches were not present during service and did not develop 
as a result of any incident during service.  Accordingly, the 
Board concludes that migraine headaches were not incurred in 
or aggravated by service.  




III.  Entitlement To Service Connection For A Bilateral Foot 
Disorder.

During the hearing held in September 2006, the veteran 
testified that he developed problems with his feet due to the 
conditions in service.  He reported that when  he was in 
Germany his feet got wet and cold.  He also stated that when 
in Vietnam there was excessive heat and dampness.  He 
believed that these conditions had caused him to develop 
jungle rot and athletes' foot.  

The veteran's service medical records contain only one 
reference to a problem with his feet.  A record dated in 
November 1964 shows that he reported poorly localized pain in 
his feet.  He stated that they hurt all over.  On 
examination, there was no swelling, tenderness or pain on 
motion.  The range of motion was good.  He did not have flat 
feet.  The impression was sore feet - etiology?

The pain apparently subsided as there are no further 
complaints noted in his service medical records.  In 
addition, the report of a medical history given by the 
veteran in September 1966 does not contain any mention of 
problems with the feet.  The report of a medical examination 
conducted at that time shows that clinical evaluation of the 
feet was normal.  

The earliest post service evidence of foot problems is from 
many years after service.  A VA treatment record dated in 
August 2002 shows that the veteran reported that he had 
athlete's foot.  However, there is no medical opinion 
relating that disorder to service.  Moreover, the Board notes 
that the current symptoms appear to be different than the 
complaints of generalized foot pain noted in service.  Based 
on the foregoing, the Board finds that a chronic bilateral 
foot disorder was not present during service, and did not 
develop as a result of any incident during service. 
Accordingly, the Board concludes that a foot disorder was not 
incurred in or aggravated by service.  




ORDER

1.  Service connection for a skin disorder is denied.

2.  Service connection for migraine headaches is denied.

3.  Service connection for a bilateral foot disorder is 
denied.  


REMAND

The veteran contends that he developed PTSD as a result of 
his experiences in Vietnam.  He asserted in written 
statements and testimony that his unit went on patrols and 
engaged in combat with the enemy.  He has also reported that 
a sergeant with his unit was killed.  

The veteran's DD 214 confirms that the veteran had service in 
Vietnam.  His military occupational specialty was Armor Intel 
Specialist.  His record of foreign service indicates that he 
was in Vietnam from May 13, 1966, to June 1, 1966.  His 
record of assignments shows an assignment as a scout driver 
from May 24, 1966, until May 30, 1966.  The organization to 
which he was assigned was "TrpD1stSqdn9thCav1stCavDiv 
(am)."   His awards do not include any which are 
specifically limited to persons with exposure to combat.  

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim. 38 C.F.R. § 3.159(c).  In 
order to fulfill VA's duty to assist the veteran in the 
development of facts pertinent to his claim, the Board finds 
that an attempt should be made, through official channels, to 
verify the claimed stressors.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  Therefore, if any 
additional service records are developed showing exposure to 
combat stressors, the veteran should be afforded VA PTSD 
examination to determine whether he developed the claimed 
disabilities as a result of such exposures.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should prepare a letter asking 
the U. S. Army and Joint Service Records 
Research Center (JSRRC) to provide any 
available information that might 
corroborate the veteran's alleged 
stressors in service.  Any available unit 
histories should be obtained.  If 
suggested by the JSRRC, the RO should 
also request any available pertinent 
records from other organizations such as 
the National Archives and Records 
Administration (NARA).  Any records 
obtained should be associated with the 
claims file.  Should no records be 
obtained, the reason for that fact should 
be properly documented in the claims 
file.

2.  If there is at least one objectively 
confirmed stressor (or sufficient 
evidence of a combat such that a stressor 
does not need to be independently 
verified), schedule the veteran for a VA 
psychiatric examination to determine 
whether he meets the criteria for a 
diagnosis of PTSD as set forth in the 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994) (DSM-IV).  
If so, the examiner is asked to also 
express an opinion as to whether the PTSD 
is at least as likely as not (i.e., 50 
percent or greater probability) related 
to the veteran's military service - and, 
specifically, to a confirmed stressor.  
(Note: only a confirmed stressor, or a 
combat stressor not needing to be 
independently verified, can serve as a 
viable basis for the diagnosis).  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  

3.  The RO should thereafter review the 
additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


